Name: Commission Implementing Regulation (EU) No 855/2014 of 4 August 2014 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Robiola di Roccaverano (PDO))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  marketing;  agricultural structures and production;  production;  Europe;  processed agricultural produce;  consumption
 Date Published: nan

 7.8.2014 EN Official Journal of the European Union L 234/1 COMMISSION IMPLEMENTING REGULATION (EU) No 855/2014 of 4 August 2014 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Robiola di Roccaverano (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EC) No 1151/2012, the Commission has examined Italy's application for the approval of amendments to the specification for the protected designation of origin Robiola di Roccaverano registered under Commission Regulation (EC) No 1107/96 (2), as amended by Commission Regulation (EC) No 1263/96 (3) and by Regulation (EU) No 217/2011 (4). (2) The purpose of the application is to amend the specification as regards the temperature in the maturing rooms. (3) The Commission has examined the amendments in question and concluded that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Robiola di Roccaverano is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2014. For the Commission, On behalf of the President, Ferdinando NELLI FEROCI Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 163, 2.7.1996, p. 19. (4) OJ L 59, 4.3.2011, p. 19. ANNEX I The following amendments have been approved to the specification for the protected designation of origin Robiola di Roccaverano: The following sentence in the section on the production method has been deleted: The fresh cheeses are ripened naturally in suitable premises for at least three days after they are placed in moulds at a temperature of between 15 °C and 20 °C. This amendment is requested by the producers, who often use the same premises for production, which requires temperatures of between 20 °C and 24 °C, as for the initial drying. It is very difficult to maintain different temperatures within one building so this requirement often penalises smaller cheese makers. This amendment request is based on observations recorded over many years which demonstrate that removing this requirement does not influence the final quality of the cheese. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) ROBIOLA DI ROCCAVERANO EC No: IT-PDO-0317-01185  11.12.2013 PGI ( ) PDO (X) 1. Name Robiola di Roccaverano 2. Member State or Third Country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.3.  Cheeses 3.2. Description of the product to which the name in point 1 applies Robiola di Roccaverano is a cheese made throughout the year from fresh curd subjected to ripening or maturing. Robiola di Roccaverano PDO is cylindrical in shape with straight faces with slightly bevelled edges and a slightly convex lateral surface. The faces are between 10 and 14 cm in diameter and the lateral surface is 2,5 to 4 cm in height. Each cheese weighs between 250 and 400 grams. These parameters apply at the end of the minimum maturation period. The reference criteria for Robiola di Roccaverano as regards fat, protein substances and ash are as follows: fat: minimum 40 % of dry matter protein substances: minimum 34 % of dry matter ash: minimum 3 % of dry matter. The organoleptic properties of Robiola di Roccaverano cheese vary according to the degree of ripening it undergoes: fresh cheese ripened between 4 and 10 days: rind: this may be present in the form of a light natural bloom of mould or may be absent; external appearance: milky white or straw-yellow; paste: milky white; structure: creamy, soft; taste and flavour: delicate, rich and/or slightly sour; and the mature cheese ripened for 11 days or more: rind: in the form of a natural bloom of mould; external appearance: milky white or straw-yellow or slightly reddish; paste: milky white; structure: soft, slightly more compact as maturing progresses, the flavoursome part next to the rind may be creamy. The aromas and tastes of Robiola di Roccaverano are intensified as the cheese is matured up to the point of pungency. 3.3. Raw materials (for processed products only) Robiola di Roccaverano is made from raw whole milk sourced exclusively from the production area from goats of the Roccaverano and Camosciata Alpina breeds and their crosses, ewes of the Pecora delle Langhe breed and cows of the Piemontese and Bruna Alpina breeds and their crosses in the following proportions: using either raw whole goats' milk exclusively or a blend of goats' milk with up to 50 % raw whole cows' and/or ewes' milk, from successive milkings carried out within a period of between 24 and 48 hours. 3.4. Feed (for products of animal origin only) The sheep and goats are fed by grazing between 1 March and 30 November and with green and/or dried fodder and fresh and processed cereal grain, legumes and oleaginous plants. Parcels of meadow-pasture, grassland and woodland must be entered in a register held by the inspection body. The cows are fed by grazing and with green and/or dried fodder and fresh and processed cereal grain, legumes and oleaginous plants. More than 80 % of the feed of all the animals must come from the production area. The use of maize silage and fodder is prohibited. The feed must not contain any GMOs. It is prohibited to use milk from livestock farms without grazing land. 3.5. Specific steps in production that must take place in the defined geographical area Holdings rearing the livestock whose milk is used to produce Robiola di Roccaverano must be located within the defined geographical area. The milk must be produced and processed within the defined geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. The cheeses must be packed in the production area, since the cheese's lack of a rind and its fresh and soft body expose it to the risk of dehydration, oxidation and deterioration of the fat content. In addition, because of its lack of a rind at the time of production, the cheese cannot be indelibly marked. 3.7. Specific rules concerning labelling On release for consumption, the packaging is sealed with an adhesive label bearing the PDO logo in the form of a stylised R. The brown, stylised uppercase R contains the image of a tower with battlements, inspired by the historic tower in the Municipality of Roccaverano; the counter within the letter R represents a Robiola di Roccaverano cheese and the stem is decorated with a green and pale yellow/green design intended to represent the meadows and the typical, sinuous shape of the hills of the Langhe. This is enclosed within a dark green ring bearing the words ROBIOLA DI ROCCAVERANO in white, uppercase lettering with a small, white stylised flower at bottom centre. The whole logo is printed on a white background. Underneath the logo is the code number identifying the production holding and the label's serial number, on an ochre background for Robiola di Roccaverano produced exclusively from goats' milk and on a white background for that produced from a blend of milks. The percentages of the different types of milk used must be marked on the label. All cheeses must be marketed whole, packed and bearing a seal. 4. Concise definition of the geographical area The geographical area includes the following municipalities: Province of Asti: Bubbio, Cessole, Loazzolo, Mombaldone, Monastero Bormida, Olmo Gentile, Roccaverano, San Giorgio Scarampi, Serole and Vesime; Province of Alessandria: Castelletto d'Erro, Denice, Malvicino, Merana, Montechiaro d'Acqui, Pareto, Ponti, Spigno Monferrato and that part of the Municipality of Cartosio located on the left bank of the Erro stream. 5. Link with the geographical area 5.1. Specificity of the geographical area The soil is clay with marl subsoil. In certain areas, compaction has produced colluvial soils in the form of a very deep clayey stratum with high water retention capacity, offering a very high level of fertility. The area has a typical continental climate characterised by extreme cold, significant snowfall and frequent cycles of freezing and thawing in winter and a rapid transition to high summer temperatures towards the end of June. There is little variation in the pattern of precipitation and the annual average rainfall is 300 mm, with very low points in the spring-summer period, liable to cause serious droughts. These soil and climate conditions favour the growth of typical forage plants on grassland and meadow-pasture. The meadows feature a wide range of plants, mainly grasses (around 75 %) and legumes (around 25 %), together with a many aromatic and medicinal plants. The main grasses are: ryegrass (Lolium spp.), cock's-foot (Dactylis glomerata), fescue (Festuca spp.), meadow grass (Poa spp.) vernal grass, etc. The main legumes are: mountain clover (Trifolium montanum), bird's-foot trefoil (Lotus corniculatus), milfoil (Achillea spp.), etc. Among the aromatic and scented grasses, in addition to vernal grass, are umbrelliferae, such as wild carrot (Daucus carota carota), creeping thistle (Cirsium arvense), sage (Salvia officinalis), great lavender (Lavandula latifolia), many varieties of thyme (Thymus spp.), common rue (Ruta graveolens), rose hip (Rosa canina canina), etc. This mix of fodder plants, with its natural balance of carbohydrates, proteins and vitamins, provides high-quality feed for sheep, goats and cattle. The sheep and goats also graze on woodland, which as well as protecting the soil, also protects the animals from the excessive heat of summer. 5.2. Specificity of the product Robiola di Roccaverano is a small, soft, rindless cheese. It is distinguished by its white paste, without holes. Its texture ranges from soft and creamy to compact and solid and it melts in the mouth, leaving a pleasant flavour and an aftertaste that ranges from green grass/medicinal plants to a more defined and pungent taste, reminiscent of toasted hazelnuts and the whiff of goat. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The particular flavour and aroma of Robiola di Roccaverano are the result of the high-quality raw milk from which it is produced. The quality of the milk can be attributed to the high quality of the cows', goats' and ewes' feed. The particular properties of the flora with their different scents and aromas are also found in the milk, which means that the fragrance of Robiola di Roccaverano cheese is unlike that of any other cheese. A manuscript written by the priest Pistone dating from 1899 recounts the history of the Parish of Roccaverano and the surrounding hamlets from 960 to 1860. Among the historic information of political relevance are economic data that highlight the importance of Robiola, such as the fact that the Municipality of Roccaverano hosted five annual fairs. On these occasions, excellent Robiole cheeses were sold for export. The manuscript refers specifically to export as by that time Robiola was well known not only in Italy but also in France. Clearly, Robiola was regarded as more than just an ordinary cheese and had already been given a specific designation, having characteristics that were different from other cheeses. Artisanal Robiola can also be kept for up to six months in oil in glass jars or stored in straw. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) The Ministry launched the national opposition procedure with the publication of the amendment application regarding Robiola di Roccaverano Protected Designation of Origin in Official Gazette of the Italian Republic No 160 of 10 July 2013. The consolidated text of the product specification can be consulted on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or alternatively: by going direct to the homepage of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it) and clicking on QualitÃ e sicurezza (at the top right of the screen) and then on Disciplinari di Produzione all'esame dell'UE (Specifications submitted for examination by the EU). (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).